SPECIAL DISSENT.
Wii-KES. J.
With all due deference to the opinion of the majority, I do not concur with them upon the basis for estimating the shares of the pretermitted children. I think the statute lays down a plain, imperative rule to be applied in all cases, and that is that the pretermitted child takes the interest he or she would have taken if the deceased had died intestate, and the rule and basis is the same whether the widow takes her. dower and homestead and year’s support and distributive share, or does not take them. The basis is fixed by the statute without regard to what the widow may elect to do, and it is only under the statute and according to its terms that the pretermitted child *137can take anything. I am of opinion, therefore, that the true rule is that, in estimating the shares of such pretermitted child, the value of the dower, homestead, and year’s support should be excluded, and not treated as a part of the aggregate fund in which the child may share. If the pretermitted children receive any benefit from the relinquishment of dower, homestead, and year’s support, it is not under the statute, nor by virtue of its provisions, nor out of the testator’s estate, but from the widow’s relinquishment and bounty, and' out of her share and interest in the testator’s estate under the law. The value of the widow’s share as legatee does not stand on the same footing as her dower, homestead, and year’s support, as she takes that on a division with the children, and not as a primary charge out of the estate before division.